FILED
                              NOT FOR PUBLICATION                           JAN 21 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 WUHONG CAO; GUISANG YANG; et                     No. 07-71502
 al.,
                                                  Agency Nos. A097-365-516
               Petitioners,                                   A097-365-517
                                                              A097-365-518
   v.                                                         A097-365-519

 ERIC H. HOLDER Jr., Attorney General,
                                                  MEMORANDUM *
               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Wuhong Cao, his wife Guisang Yang, and their two children, natives and

citizens of China, petition for review of the Board of Immigration Appeals’

(“BIA”) order dismissing their appeal from an immigration judge’s (“IJ”) decision

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

PR/Research
denying their application for asylum, withholding of removal, and relief under the

Convention Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review for substantial evidence, Chebchoub v. INS, 257 F.3d 1038,

1043 (9th Cir. 2001), and we deny in part and dismiss in part the petition for

review.

       Substantial evidence supports the agency’s adverse credibility finding based

on the discrepancy regarding the family members’ departure for Peru following

Yang’s alleged forced abortion, and based on the discrepancy regarding the

number of times Yang was arrested. See id. (inconsistencies regarding “events

leading up to [petitioner’s] departure and the number of times he was arrested”

went to the heart of petitioner’s claim and supported adverse credibility

determination). In the absence of credible testimony, petitioners’ asylum and

withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).

       Because petitioners’ CAT claim is based on testimony the agency found not

credible, and they point to no other evidence showing it is more likely than not

they will be tortured if returned to China, their CAT claim fails. See id. at

1156-57.




PR/Research                                2                                     07-71502
       Finally, we lack jurisdiction to review petitioners’ contention that the IJ

violated due process by not allowing one petitioner to be present while the other

testified, because they failed to raise this contention before the BIA. See Barron v.

Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




PR/Research                                3                                     07-71502